Autrefois acquit and autrefois convict are pleas which go to the merits in a criminal case, not to the jurisdiction of the court to proceed with the trial of the accused. This is necessarily so, since the theory of such pleas is that the court is proceeding in the subsequent trial to unlawfully put the accused in second jeopardy by trying him for a crime for which he has already once been in jeopardy. No jeopardy by a second trial for the same *Page 73 
offense could attach in such subsequent trial, except on the hypothesis that the court on the second trial has jurisdiction to proceed to judgment of conviction, which it is about to do in derogation of the constitutional exemption of the accused from being again put in jeopardy for the same offense. Mann v. State, 23 Fla. 610, 3 Sou. Rep. 207; O'Brien v. State, 55 Fla. 146, 47 Sou. Rep. 11; Strobhar v. State, 55 Fla. 167, 47 Sou. Rep. 4.
For the above reason no comment on the foregoing proposition was made in our opinion filed November 28, 1933, denying the writ of habeas corpus, the holding of that opinion being thatall matters mentioned in the petition for writ of habeas are reviewable only on writ of error to the judgment of conviction.
Rehearing denied.
WHITFIELD, TERRELL and BUFORD, J. J., concur.